

Exhibit 10.4
AUTODESK, INC.
INTERNATIONAL EMPLOYEE STOCK PURCHASE PLAN
(as amended and restated effective September 21, 2011)
(Sub-Plan of the Autodesk, Inc. 1998 Employee Qualified Stock Purchase Plan, as
amended and restated)
The following constitute the provisions of the International Employee Stock
Purchase Plan, as amended and restated (herein called the “Sub-Plan”) of
Autodesk, Inc. (herein called the “Company”), a sub-plan of the Autodesk, Inc.
1998 Employee Qualified Stock Purchase Plan, as amended and restated (herein
called the “US Plan”).
1.Purpose. The Sub-Plan is intended to provide eligible Employees of the
Company’s Affiliates the opportunity to acquire a proprietary interest in the
Company through the purchase of shares of the Company’s common stock at periodic
intervals with their accumulated payroll deductions or other approved
contributions. The Sub-Plan is not intended to qualify as an employee stock
purchase plan under Section 423 (b) of the U.S. Internal Revenue Code of 1986,
as amended.
All provisions of this Sub-Plan shall be governed by the U.S. Plan, except as
otherwise provided herein.
The Sub-Plan became effective on the designated Effective Date.
2.
    Definitions.
All definitions in the Sub-Plan shall be interpreted in accordance with the U.S.
Plan except as otherwise provided herein.
(a)
    “Affiliate” shall mean a corporation, partnership, joint venture or other
business entity, or branch of such business entity, domestic or foreign, of
which not less than 50% of the voting shares are held by the Company or a
Subsidiary, whether or not such corporation now exists or is hereafter organized
or acquired by the Company or an Affiliate.
(b)
    “Effective Date” shall mean December 6, 2007; provided, however, that any
Affiliate which extends the benefits of this Sub-Plan to its Employees after
December 6, 2007, shall designate a subsequent Effective Date with respect to
its employee-Participants.
(c)
    “Employee” shall mean any person employed by an Affiliate.


1
        

--------------------------------------------------------------------------------




(d)
     “Participant” means any Employee who meets the eligibility and
participation requirements set forth in Sections 3 and 4, below.
3.
    Eligibility. Each individual who is (a) an Employee as of the last day of
the Enrollment Period for the applicable Offering Period, and (b) employed by an
Affiliate (or legal extension of an Affiliate, such as a branch office)
operating in one of the countries listed on the attached Schedule A (which
Schedule A may be amended form time to time by the Board or a committee
thereof), shall be eligible to participate in the Sub-Plan for that Offering
Period.
4.
    Participation.
(a)
    An eligible Employee may become a Participant in the Plan by completing a
subscription agreement authorizing payroll deductions or other approved
contributions on the form provided by the Company and filing it with the
Company’s payroll office during the Enrollment Period for the applicable
Offering Period, unless a later or earlier time for filing the subscription
agreement is set by the Board for all eligible Employees with respect to a given
offering.
(b)
    Payroll deductions for a Participant shall continue at the rate specified in
the subscription agreement throughout the Offering Period with automatic
re-enrollment for the Offering Period which commences the day after the Exercise
Date at the same rate specified in the original subscription agreement, subject
to any change in subscription rate made pursuant to Section 6(c) of the U.S.
Plan, unless sooner terminated by the participant as provided in Section 11 of
the U.S. Plan.
5.
    Payroll Deductions and Other Approved Contributions.
(a)
    Except to the extent otherwise determined by the Board, payroll deductions
shall be made in accordance with Section 6 of the U.S. Plan. The Board may, at
its discretion, approve other methods of contributions including, without
limitation, check, cash or standing order of the Participant’s individual bank
account.
(b)
    The amounts so collected shall be credited to the participant’s individual
book account under the Sub-Plan, initially in the currency in which paid by the
Affiliate until converted into U.S. Dollars. Accordingly, all purchases of
Common Stock under the Sub-Plan are to be made with the U.S. Dollars into which
the payroll deductions for the Offering Period or other approved contributions
have been converted. The amounts collected from a participant


2
        

--------------------------------------------------------------------------------




may be commingled with the general assets of the Company or the Affiliate and
may be used for general corporate purposes, except as otherwise required by
local law.
(c)
    For purposes of determining the number of shares purchasable by a
participant, the payroll deductions or other approved contributions credited to
each participant’s book account during each Exercise Period shall be converted
into U.S. Dollars on the Exercise Date for that Exercise Period on the basis of
the exchange rate in effect on such date. The Board shall have the absolute
discretion to determine the applicable exchange rate to be in effect for each
Exercise Date by any reasonable method (including, without limitation, the
exchange rate actually used by the Company for its intra-Company financial
transactions for the month of such transfer). Any changes or fluctuations in the
exchange rate at which the payroll deductions or other approved contributions
collected on the participant’s behalf are converted into U.S. Dollars on each
Exercise Date shall be borne solely by the participant.
6.
    Grant of Option. The grant of the option and the purchase price of the
option shall be in accordance with Section 7 of the U.S. Plan.
7.
    Exercise of Option. The exercise of the option shall be in accordance with
Section 8 of the U.S. Plan.
8.
    Withdrawal; Termination of Employment.
(a)
    A Participant may withdraw all but not less than all the payroll deductions
or other approved contributions credited to his or her account under the
Sub-Plan at any time prior to the Exercise Date of the Offering Period by giving
written notice to the Company. All of the Participant’s payroll deductions or
other approved contributions credited to his or her account will be paid to him
or her at the next pay date after receipt of his or her notice of withdrawal and
his or her option for the current period will be automatically terminated, and
no further payroll deductions for the purchase of shares will be made during the
Offering Period.
(b)
    Upon termination of the participant’s Continuous Status as an Employee prior
to the Exercise Date for any reason, including retirement or death, the payroll
deductions or other approved contributions credited to his or her account will
be returned to the participant’s or, in the case the of Participant’s death, to
the person or persons entitled thereto under Section 15 of the U.S. Plan, and
his or her option will be automatically terminated.
(c)
    A Participant’s withdrawal from an offering will not have any effect upon
his or her eligibility to participate in a succeeding offering or in any similar
plan which may hereafter be adopted by the Company.


3
        

--------------------------------------------------------------------------------




9.
    Transfer of Employment.
(a)
    In the event that a Participant who is an Employee of an Affiliate is
transferred and becomes an employee of the Company during an Offering Period
under the Sub-Plan, such individual may, subject to the terms and eligibility of
the U.S. Plan, become a participant under the U.S. Plan for the duration of the
Offering Period in effect at that time. Unless otherwise required under local
law, any payroll deductions or other approved contributions may continue to be
held by the Affiliate former employer of the Participant for the remainder of
the Offering Period. At the next Exercise date, all payroll deductions and other
approved contributions made by or to the Company or the Affiliate shall be
aggregated for the purchase of shares subject to the terms and limitations of
the U.S. Plan.
(b)
    In the event that an employee of the Company who is a participant in the
U.S. Plan is transferred and becomes an Employee of an Affiliate during an
Offering Period in effect under the U.S. Plan, such individual may become a
participant under the Sub-Plan for the duration of the Offering Period in effect
at that time. Unless otherwise required under local law, any payroll deductions
may continue to be held by the Company for the remainder of the Offering Period.
At the next Exercise date, all payroll deductions and other approved
contributions made by or to the Company or Affiliate may be aggregated for the
purchase of shares subject to the terms and limitations of the Sub-Plan.
10.
    Interest. No interest shall accrue on the payroll deductions or other
approved contributions of a Participant in the Sub-Plan unless required by local
law.
11.
    Stock.
(a)
    The shares of the Company’s Common Stock purchasable by Participants under
the Sub-Plan shall be made available from shares reserved under the U.S. Plan
and any shares issued under the Sub-Plan will reduce, on a share-for-share
basis, the number of shares of Stock available for subsequent issuance under the
U.S. Plan.
(b)
    The Participant will have no interest or voting right in shares covered by
his or her option until such option has been exercised.
(c)
    Shares to be delivered to a Participant under the Sub-Plan will be
registered in the name of the Participant or in the name of the Participant and
his or her spouse.


4
        

--------------------------------------------------------------------------------




12.
    Administration. The Sub-Plan shall be administered in accordance with
Section 14 of the U.S. Plan. The Board may adopt rules or procedures relating to
the operation and administration of the Sub-Plan to accommodate the specific
requirements of the law and procedures of applicable jurisdictions. Without
limiting the generality of the foregoing, the Board is specifically authorized
to adopt rules and procedures regarding handling of payroll deductions or other
approved contributions, payment of interest, conversion of local currency,
payroll tax, withholding procedures and handling of stock certificates that vary
with local requirements. The Board may also adopt rules, procedures or sub-plans
applicable to particular Affiliates or jurisdictions. The rules of such
sub-plans may take precedence over other provisions of this Sub-Plan, with the
exception of Section 11 of the Sub-Plan, but unless otherwise superseded by the
terms of such sub-plan, the provisions of the Sub-Plan shall govern the
operation of such sub-plan.
13.
    Transferability. Neither payroll deductions nor other funds credited to a
Participant’s account nor any rights with regard to the exercise of an option or
to receive shares under the Sub-Plan may be assigned, transferred, pledged or
otherwise disposed of in any way (other than by will, the laws of descent and
distribution or as provided in Section 15 of the U.S. Plan) by the Participant.
Any such attempt at assignment, transfer, pledge or other disposition shall be
without effect, except that the Company may treat such act as an election to
withdraw funds in accordance with Section 11 of the U.S. Plan. In order to
comply with local law (including, without limitation, local securities and
applicable exchange laws), the Company may require a Participant to retain the
shares purchased on his or her behalf in a Company account or an account of a
designated broker until the sale of such shares.
14.
    Use of Funds. All payroll deductions or other approved contributions
received or held by the Company under the Sub-Plan may be used by the Company
for any corporate purpose, and the Company shall not be obligated to segregate
such payroll deductions or other approved contributions unless required by local
law.
15.
    Reports. Individual accounts will be maintained for each Participant in the
Sub-Plan. Statements of account will be given to participating Employees
annually promptly following the Exercise Date, which statements will set forth
the amounts of payroll deductions or other approved contributions, the per share
purchase price, the number of shares purchased and the remaining cash balance
refunded or to be refunded, if any.
16.
    Amendment or Termination. The Board of Directors of the Company or its
Committee appointed pursuant to the U.S. Plan may at any time terminate or amend
the Sub-Plan. No such termination can affect options previously granted, nor may
an amendment make any change in any option theretofore granted which adversely
affects the rights of any participant.


5
        

--------------------------------------------------------------------------------




Notwithstanding any provision of the U.S. Plan or this Sub-Plan to the contrary,
in order to comply with the laws in other countries in which the Company and its
Subsidiaries operate or have participants, the Company, by action of its duly
authorized officers, in their sole discretion, shall have the power and
authority at any time to establish “offering document” and similar addendums to
this Sub-Plan to modify administrative procedures and other terms and
procedures, to the extent such actions may be necessary or advisable and take
any action that it deems advisable to obtain approval or comply with any
necessary local governmental regulatory exemptions or approvals. Notwithstanding
the foregoing, no action may be taken hereunder that would violate the Exchange
Act, the Code, any securities law or governing statute or any other applicable
law or cause the U.S. Plan not to comply with Section 423 of the Code.
17.
    Notices. All notices or other communications by a participant to the Company
under or in connection with the Sub-Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.
18.
    Term of Sub-Plan. The Sub-Plan became effective on December 6, 2007, and
shall continue in effect until the expiration or termination of the U.S. Plan.
19.
    Governing Laws. Except as otherwise expressly required under the laws of the
local jurisdiction, the Sub-Plan and all rights hereunder shall be governed by
and construed in accordance with the laws of the state of California, United
States of America without resort to that state’s conflict-of-laws rules. Should
any provision of this Sub-Plan be determined by a court of competent
jurisdiction to be unlawful or unenforceable for a country, such determination
shall in no way affect the application of that provision in any other country,
or any of the remaining provisions of the Sub-Plan.


6
        

--------------------------------------------------------------------------------




Schedule A
Countries with Eligible Employees of Affiliates Participating in the
International Employee Stock Purchase Plan
(as of June 15, 2016)

Argentina
Australia
Austria                 
Belgium     
Brazil                
Canada     
China*    
Colombia                
Czech Republic                
Denmark
Finland                
France                     
Germany                 
Greece                     
Hong Kong                
Hungary                 
India
Indonesia
Ireland                    
Israel                    
Italy                     
Japan                     
Malaysia
Mexico
Netherlands
New Zealand
Norway
Philippines
Poland
Portugal
Qatar
Romania
Singapore
South Korea
Spain
Sweden
Switzerland
Taiwan
Thailand
Turkey
United Arab Emirates
United Kingdom


7
        

--------------------------------------------------------------------------------






* Employees of Delcam subsidiaries located in China and Japan are not eligible
to participate in the International Employee Stock Purchase Plan.




8
        